Settle, J.
This is an action in the nature of a creditor’s bill, commenced in April, 1872, against the administratrix and heirs-at-law of B. R. Outlaw, deceased, and made returnable to the Superior Court at term time.
His Honor dismissed the action for want of jurisdiction.
"Without pausing to enquire whether the action was properly brought or not, it is sufficient to say that in Bell v. King, supra, we have held that the act of 1870-71, ch. 108, re-enacted by the act of 1872-73, ch. 175, and brought forward in Battle’s Revisal, chap. 17, secs. 425, 426, does not conflict with the Constitution, and that it cures irregularities and defects in the manner of bringing actions, &c., before one Court when they should have been brought before another.
The judgment of the Superior Court is reversed, the demurrer overruled, and the case remanded to be proceeded in according to law.
Pee Cueiam. Judgment reversed.